Citation Nr: 1608195	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  11-33 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of meniscal condition of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of flexion of right knee (previously rated as degenerative arthritis of the right knee).

3.  Entitlement to an initial rating in excess of 20 percent for instability of the right knee from April 24, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho (hereinafter, Agency of Original Jurisdiction (AOJ)) which granted service connection for degenerative arthritis of the right knee and assigned a 10 percent rating under Diagnostic Code (DC) 5010-5260 (arthritis with painful but noncompensable limitation of motion) effective November 29, 2010.

By decision and remand dated February 2014, the Board denied the Veteran's claim of entitlement to an effective date earlier than November 29, 2010 for the award of service connection and remanded the initial rating claim for further development.

In a November 2014 rating decision, the AOJ granted service connection for instability of the right knee associated with degenerative arthritis and assigned an initial disability rating of 20 percent under DC 5257 effective April 24, 2014.  The Board considers the separate disability rating for right knee instability as part and parcel of the rating claim for right knee disability on appeal.  See generally VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998) (separate ratings may be assigned for arthritis with painful motion and instability of the knee).

In a January 2015 remand, the Board requested the AOJ afford the Veteran an additional VA examination during an exacerbation or flare-up of his right knee disability and attempt to obtain private records.  

In a June 2015 rating decision, the AOJ assigned a 10 percent rating for limitation of right knee flexion (previously degenerative arthritis of the right knee) under DC 5260 effective May 26, 2015.  Notably, the 10 percent rating for limitation of flexion under DC 5260 subsumed the 10 percent rating for arthritis with painful but noncompensable motion loss.

The Veteran requested a Board hearing in his December 2011 substantive appeal.  However, in a January 2016 letter, the Veteran's representative indicated that he had spoken with the Veteran, that the Veteran did not wish to schedule a hearing, and that the Veteran requested that the Board proceed to adjudicate his claim without a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case on the record.  See 38 C.F.R. § 20.702(e) (2015).

Because the Veteran disagreed with the initial ratings assigned following awards of service connection, the Board characterizes these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, because the disability ratings are not the maximum ratings available, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issues of entitlement to service connection for left knee disability, to include as secondary to service-connected instability of the right knee, and entitlement to a total disability rating based on an individual unemployability due to service-connected disability (TDIU) have been raised by the record in statements dated in April 1993 and December 2014, respectively, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's residuals of meniscectomy of the right knee have been manifested by frequent episodes of locking, pain, and effusion into the joint.

2.  For the entire appeal period, the Veteran's right knee range of motion has been limited with pain or has flexion limited to 42 degrees when considering functional impairment on use.

3.  From the beginning of the appeal period to April 23, 2014, the Veteran manifested slight instability of the right knee.

4.  Since April 24, 2014, the Veteran has manifested moderate instability of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for dislocated right knee cartilage under DC 5258, but no higher, have been met since November 29, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, DC 5258 (2015).

2.  The criteria for a 10 percent rating, but no higher, for right knee limitation of flexion under DC 5260 have been met since November 29, 2010, but the criteria for a rating greater than 10 percent have not been met for any time during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DC 5260 (2015).  

3.  The criteria for a 10 percent rating for right knee instability under DC 5257, but no higher, have been met from November 29, 2010 to April 23, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).

4.  The criteria for a rating greater than 20 percent rating for right knee instability under DC 5257, since April 24, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, a December 2010 AOJ letter, sent prior to the rating decisions on appeal, advised the Veteran of the evidence and information necessary to reopen and substantiate his underlying service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish a disability rating and effective date in accordance with Dingess/Hartman, supra.

Following the award of service connection in the March 2011 rating decision, the Veteran appealed with respect to the propriety of the initially assigned 10 percent rating for right knee disability.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, 19 Vet. App. at 490.  Therefore, because the Veteran has appealed the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Relevant to the duty to assist, the Veteran's STRs as well as his post-service VA and private treatment records have been obtained and considered.  The Board is unaware of any relevant evidence and/or information in the possession of the Social Security Administration.  

The Veteran was afforded VA examinations to evaluate his right knee disability in February 2011, April 2014, and May 2015.  The Board finds that the May 2015 examination report contains all findings necessary to adjudicate the claims.  Notably, the Board requested the Veteran be examined during a flare-up of disability to properly evaluate his functional impairment on use.  The VA examiners have been unable to fully perform repetitive testing due to pain, but the Board notes that treatment records document the extent of limitation during pain exacerbations which supplement the necessary findings in this case.  Thus, the Board finds that the May 2015 VA examination report is adequate for rating purposes.  Since the May 2015 examination, the Board finds no lay or medical evidence that suggests an increase in the severity of the Veteran's right knee disability to the extent that a higher rating may be appropriate.  The Board further notes that the VA examination findings are supplemented by clinical findings and by the Veteran's reports contained in the VA and private treatment records.  

As noted in the Introduction, this matter was before the Board in February 2014 and January 2015, at which times it was remanded for further development.  The Board finds that there has been substantial compliance with the remand directives.  In this regard, the Board notes the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall [Stegall v. West, 11 Vet. App. 268] violation when the examiner made the ultimate determination required by the Board's remand).  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand with respect to the issues adjudicated in this decision.  See Stegall, supra (finding that a remand by the Board confers on an appellant the right to compliance with its remand orders).

In this regard, the Board notes that the February 2014 remand directed the AOJ to obtain VA treatment records, undertake efforts to obtain Kaniksu Health Services treatment records, and schedule the Veteran for a VA examination of his right knee disability.  The AOJ obtained updated VA treatment records.  In March 2014, the Veteran submitted private physical therapy records.  The AOJ obtained a release for Kaniksu Health Services treatment records and sought to obtain them from the provider.  The provider responded that the Veteran was last treated December 2008.  A September 2014 deferred rating decision notes that Kaniksu Health Services and Sandpoint CBOC are actually the same facility.  In an October 2014 letter, the AOJ informed the Veteran of its attempt to obtain documents and asked the Veteran to send in any information or evidence.  The Veteran underwent additional VA examination in April 2014.  The claim was then readjudicated by the AOJ in November 2014.  

In a January 2015 remand, the Board remanded the Veteran's claim for the AOJ to obtain updated VA treatment records, Kaniksu Health Services treatment records, and a VA examination of the Veteran during one of his knee flare-ups.  In March 2015, the AOJ updated the Veteran's VA treatment records in the claims file.  That same month, the AOJ sent the Veteran a letter requesting information and authorization to obtain the Kaniksu Health Services treatment records.  The Veteran did not provide the requested information and authorization.  However, based on the Kaniksu contact information provided in the December 2011 and March 2014 releases, it appears the Kaniksu Health Services records are contained in the VA treatment records in the Veteran's claims file and are labeled as outpatient records.  In May 2015, the Veteran underwent additional VA examination during one of his flare-ups.  The AOJ readjudicated the claim in June 2015.  Thus, the Board finds that the AOJ has substantially complied with the prior remand directives.  See, Stegall, supra.

The Board also finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Descriptive words, such as "slight," "moderate" and "severe," are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran was granted service connection for degenerative arthritis of the right knee and granted a 10 percent rating for painful but noncompensable limitation of motion effective November 29, 2010.  In November 2014, the Veteran's 10 percent disability rating for limitation of motion was continued and the Veteran was granted service connection for instability of the right knee with a 20 percent disability rating, effective April 24, 2014.  In June 2015, the Veteran was granted a 10 percent disability rating for limitation of right knee flexion (previously painful but noncompensable limitation of motion for degenerative arthritis of the right knee) effective May 26, 2015.  The Veteran contends that he is entitled to a higher initial rating for his right knee disability.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).

The criteria of DC 5256 pertain to ankylosis.  Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988). 

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5259, a 10 percent rating is warranted for symptomatic removal of semilunar cartilage.

DC 5010 provides that arthritis due to trauma, substantiated by X-ray findings, is to be rated as degenerative arthritis.  Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is applicable for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

The DCs that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

However, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply to DC 5257 as those criteria are not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In general, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Court has also held that "within a particular diagnostic code, a claimant is not entitled to more than one disability rating for a single disability unless the regulation expressly provides otherwise."  Cullen v. Shinseki, 24 Vet. App. 74 (2010). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DCs 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

Historically, the Veteran injured his right knee during service.  A November 1968 STR shows treatment for a right knee injury and reflects normal x-ray findings.  The Veteran was diagnosed with traumatic synovitis.  Post-service, the Veteran had meniscectomy and ACL reconstruction surgeries.  In 1993, the Veteran experienced a knee lock episode which resulted in surgery.  A May 2010 VAMC treatment record reflects the opinion that the Veteran would eventually require knee replacement surgery.  See also March 2012 VAMC Treatment Record.

VAMC treatment records show that the Veteran has consistently reported chronic right knee pain.  See, e.g., August 2010, February 2013, June 2013, May 2014, July 2014, and April 2015 VAMC Treatment Records; see also April 2011 NOD.  The Veteran's brother reports that the Veteran hobbles when he walks because of obvious pain.  See Veteran's Brother's January 2010 Statement.

VAMC treatment records also show that the Veteran has consistently reported that his knee locks up or gives out approximately two to four times per month.  See, e.g., October 2011, November 2011, and February 2014 Physical Therapy Records; October 2009, November 2009, August 2010, September 2011, and June 2013 VAMC Treatment Records; see also Veteran's April 2011 NOD (daily locking).  The locking up or giving way sometimes leads to falls.  See, e.g., October 2011 Physical Therapy Record; February 2012 Outpatient Treatment Record; August 2010, September 2011, February 2012, June 2013, and May 2014 VAMC Treatment Records.  A few treatment records note no history of falls; however, given the documented history of falls these are likely reports that the Veteran had not had any falls since his last visit.  See July 2014 and April 2015 VAMC Treatment Records.  The Veteran has reported increased pain and difficulty restoring range of motion after his knee locks up.  See October 2011 and February 2014 Physical Therapy Records; February 2012 VA Outpatient Treatment Record; April 2011 NOD.  The Veteran's partner states that the Veteran's knee gives out, leading to falls and extreme pain, and clicks when he walks.  See November 2010 Buddy Statement.  The Veteran has also reported popping and cracking in his knee.  See December 2009 VAMC Treatment Record.  The treatment records document crepitus in the Veteran's right knee.  See December 2009, March 2010, April 2010, August 2010, June 2011, July 2012, June 2013, and April 2015 VAMC Treatment Records.  

VAMC treatment records also show some clinical evidence of valgus laxity in the right knee.  See October 2009 VAMC Treatment Record; but see November 2009 VAMC Treatment Record (appearing to report the right knee being absent valgus laxity).  A December 2009 VAMC treatment record notes that there appeared to be some instability in the knee but then reported that instability tests were negative.  

Additional VAMC treatment records showed trace effusion with range of motion for the right knee up to 140 degrees and muscle strength testing at 5 with no medial or lateral joint line tenderness.  See December 2009, March 2010, April 2010, June 2011, July 2011, February 2012, March 2012, July 2012, November 2012, June 2013, and February 2014 VAMC Treatment Records.  VAMC treatment records also show the patella was not excessively subluxable.  See December 2009, March 2010, April 2010, June 2011, and July 2012 VAMC Records.  Some VAMC treatment records show no valgus or varus instability in the Veteran's right knee.  See December 2009, March 2010, June 2011, and July 2013 VAMC Treatment Records.  Anterior, posterior, and posterolateral instability tests were negative.  See December 2009, March 2010, June 2011, and July 2012 VAMC Treatment Records.  However, as noted by the April 2014 VA examiner, these records reflect examinations conducted during the Veteran's visits for knee injections which may have affected testing.  The Veteran states that he would not be able to walk without these knee injections.  See Veteran's March 2012 Statement.  

In a February 2011 QTC examination, the Veteran reported weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, tenderness, drainage, effusion, pain and "charley horse" experiences.  The Veteran reported that he did not experience subluxation and dislocation.  During flare-ups, the Veteran experienced functional impairments from pain, giving way, clicking, and limitation of motion of the joint.  The Veteran walked with a cane.

Upon examination, the examiner found no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, and drainage.  The examiner found no subluxation.  The examiner found crepitus in the right knee.  The right knee had flexion to 110 degrees with pain.  Repetitive use testing was not possible because of severe right knee pain.  Extension was measured at 0 degrees with no pain.  The anterior, posterior, medial, and lateral ligaments stability test results were normal.  The medial and lateral meniscus test of the right knee was abnormal with moderate degree of severity.  A February 2011 x-ray report states that no erosion, acute fracture, subluxation, or joint effusion is seen.  

The Veteran reported that the February 2011 examination results did not account for the severity of his right knee condition.  See July 2013 Informal Hearing Presentation.

In his April 2011 NOD, the Veteran described his range of motion as very minimal.

A May 2011 VAMC treatment record notes that recent x-rays were reviewed and the Veteran's right knee continued to deteriorate.

In a September 2011 VAMC visit, the Veteran was diagnosed with chronic right knee pain with internal derangement.  The Veteran's decreased range of motion in the right knee was also noted.

In a notation on October and November 2011 physical therapy records, the Veteran stated that his physical therapist pushed his knee to 80 degrees which caused severe pain to the point that he almost passed out.

In a February 2012 VAMC visit, the Veteran's right knee was swollen and he was unable to straighten it.  The amount of pain made it impossible to conduct a thorough examination.  The Veteran was again diagnosed with internal derangement of his right knee.

In a February 2013 VAMC visit, a lateral unloader knee brace was discussed and ordered for the Veteran's right knee.  The right knee was tender to palpation.

In a February 2014 physical therapy visit, the Veteran was unable to flex his right knee.  He reported pain at the medial and lateral joint line at a level of 8 or 9 out of 10.

In a later February 2014 physical therapy visit, the Veteran reported pain at a level of 6 or 7 out of 10.  Upon examination, the Veteran's physical therapist noted the Veteran's range of motion reduction when his right knee condition was exacerbated.  Before exacerbation, the Veteran had flexion of 114 degrees, with pain at 75 degrees.  After exacerbation, the Veteran had 30 or 31.25 percent of normal range of motion - which is approximately 42 or 43.75 degrees flexion.

In an April 2014 VA examination, the Veteran reported daily chronic knee pain.  He stated that during flare-ups his knee pain and stiffness was significantly increased and his range of motion was decreased.  He reported that his knee locked up a few times a month and this prevented range of motion past 30 degrees.  He stated that he used a walking stick because of knee instability.  He had been told that he needed knee replacement surgery.

Upon examination, the Veteran's right knee flexed to 90 degrees, with pain at 60 degrees.  There was no limitation of extension or pain with extension.  There was no additional limitation with repetitive use testing.  The examiner commented that the VA treatment notes documenting range of motion for the Veteran's knee to 140 degrees were likely after knee injections.  The examiner supported this statement by noting that physical therapy records documented limitation of motion testing results similar to those in the VA examination.

The examiner found that the Veteran had functional impairment of his right knee, including less movement and weakness with pain.  Muscle strength testing showed active movement against some resistance rather than normal strength, or 4 on a scale of 5, for both flexion and extension.  Joint stability tests showed anterior, posterior, and medial-lateral instability of 0 to 5 millimeters rather than normal.  There was no evidence of recurrent patellar subluxation.  The Veteran did not have tenderness or pain to palpation for the joint line or soft tissues of the knee.

The examiner was not able to assess the level of functional impairment due to a flare-up because the Veteran did not experience a flare-up at the time of examination.

The examiner found the Veteran had frequent episodes of joint locking, pain, and effusion from his right knee semilunar cartilage condition.  The examiner found arthritis, pain, and reduced range of motion from the Veteran's right knee meniscectomy.  The examiner concluded that the Veteran could not do physical labor or any labor that requires prolonged standing or walking due to his knee condition.

In a May 2014 VAMC visit, the Veteran reported that he lost balance due to knee pain, leading to falls.

In a May 2015 VA examination, conducted by the same examiner, the Veteran reported flare-ups caused by rising from a seated position, by his knee locking up and giving way, and often at night.  During flare-ups, the Veteran experienced severe pain, less strength, and a feeling of instability in his right knee.  The Veteran reported that his knee gave out on him three to four times a week.  The examiner noted that the Veteran walked with a severe limp, and used a walking stick for support.  

Upon examination, the Veteran's right knee flexed to 50 degrees with pain and extended from 50 to 0 degrees with pain.  The examiner noted that range of motion testing was conducted during a flare-up, making joint testing difficult.  The flare-up prevented repetitive use range of motion testing.  The examiner stated that walking from the waiting room to the office caused a flare-up and the range of motion testing made the flare-up worse.  

The examiner noted evidence of pain with weight bearing and significant medial joint line tenderness with all joint stability testing.  Joint stability testing showed anterior, posterior, medial, and lateral instability of 5 to 10 millimeters, or 2 on a scale of 0 to 3.  The examiner noted that the Veteran used a walking stick constantly for stability.

The examiner found that pain, fatigue, and weakness significantly limited functional ability.  Muscle strength testing of the right knee showed active movement against gravity, or 3 on a scale of 5, for both flexion and extension.  The examiner noted reduction in muscle strength due to the Veteran's knee condition.  The examiner noted evidence of crepitus.  The examiner found no anklyosis.  The examiner found a history of moderate recurrent subluxation, moderate lateral instability, and effusion.  The examiner also found frequent episodes of locking, pain, and effusion from a semilunar cartilage condition.  The examiner concluded that the Veteran could not do any physical labor due to his knee condition.

Applying the criteria to the facts of this case, the Board finds that the criteria for a separate 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint under DC 5258 have been met for the entire appeal period.  Additionally, the criteria for a rating greater than 10 percent for limitation of motion under DC 5003 or limitation of flexion under DC 5260 have not been met for any time during entire appeal period.  The criteria for a 10 percent rating for slight instability under DC 5257 have been met from the beginning of the appeal period but the criteria for a rating greater than 20 percent rating for moderate instability under DC 5257 since April 24, 2014 have not been met.

The Board first finds that the Veteran meets the criteria for a 20 percent rating under DC 5258 - due to the dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint - for the entire appeal period.  This is the highest scheduler rating under this diagnostic code. 

During the entire appeal period, the Veteran has described right knee pain, give-way, locking, clicking, and popping.  The Veteran has a history of meniscectomy in 1993.  Thus, the criteria for DC 5258 are met.  In April 2014 and May 2015, the VA examiner concluded that the Veteran had frequent episodes of joint locking, pain, and effusion from his right knee semilunar cartilage condition.  Similar symptoms were also described when the Veteran was examined by VA in February 2011.  This finding is supported by the Veteran's historical complaints and examination notes in treatment records.

Next, the Board finds that the Veteran is not entitled to a rating greater than 10 percent rating for limitation of motion under DC 5003 or limitation of right knee flexion under DC 5260 for any time during the appeal period.  

Throughout the appeal period, the Veteran has experienced right knee pain and limitation of motion.  The Veteran's pain and limitation of motion are well-documented in the record.  At the February 2011 examination, the Veteran's right knee had flexion of 110 degrees with pain.  In April 2011, the Veteran reported very minimal range of motion in his right knee.  A September 2011 VA treatment record notes the Veteran's decreased range of motion.  Although numerous VA treatment records note full flexion, these tests were conducted during knee injection visits and thus do not appear to be accurate representations of the Veteran's functional limitations during flares of disability (as noted by the April 2014 VA examiner).  

During a flare-up, in a February 2014 physical therapy visit, the Veteran's right knee range of motion was limited to at worst 42 degrees flexion (described as 30 percent of normal range of motion).  In the April 2014 examination, the Veteran's right knee flexion was measured at 90 degrees, with pain at 60 degrees.  In the May 2015 examination, during another flare-up, the VA examiner measured limitation of right knee flexion to 50 degrees with pain.  The examiner noted that the flare-up made joint testing difficult and prevented repetitive use range of motion testing.  

The Board must give proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, supra.  Applying the principles of 38 C.F.R. §§ 4.40 and 4.45, the Board finds that the Veteran's right knee flexion is shown to be limited to 42 degrees when taking into account functional impairment on use.  

Here, the limitation of motion to 42 degrees of flexion warrants a 10 percent rating for limitation of flexion under DC 5260 for the entire appeal period.  This rating, however, subsumes the previously assigned 10 percent rating for painful but noncompensable limitation of motion under DC 5003-5260 in effect prior to May 26, 2015.

The Board observes that the overall credible lay and medical evidence does not indicate that the Veteran's right knee flexion is limited to 30 degrees.  During the April 2014 VA examination, the Veteran reported that his range of motion is limited to 30 degrees during flare-ups.  However, there is no indication that the Veteran used a measurement tool in providing this number rather than estimating range of motion.  Actual measurements of the Veteran's range of motion by medical professionals during flare-ups show 42 (February 2014), 43.75 (February 2014) and 50 (May 2015) degrees flexion.  The Board finds the actual flexion measurements by medical professionals, to include a VA examiner who uses a goniometer, to be more accurate than the Veteran's estimation of motion loss.  Thus, a higher rating of 20 percent for limitation of flexion is not warranted.

The Board also observes that the Veteran's functional limitation of flexion to 42 degrees lies between the criteria for a 10 percent rating for limitation of flexion to 45 degrees and the criteria for a 20 percent rating for limitation of flexion to 30 degrees.  The Board has considered the approximating principles of 38 C.F.R. § 4.7 to evaluate whether the Veteran more closely approximates the criteria for a 20 percent rating.  Here, the Board finds that the most probative evidence reflects limitation of flexion to 42 degrees during exacerbations of disability with multiple other range of motion findings showing much greater right knee flexion.  Overall, even when considering the approximating principles of 38 C.F.R. § 4.7 and the benefit of the doubt rule as well as the frequency and duration of the exacerbations leading to functional impairment on use, the Veteran has not met or more closely approximated the criteria for a 20 percent rating for limitation of right knee flexion for any time during the appeal period.

The Board further finds that a separate rating for limitation of extension under DC 5261 is not warranted at any time during the appeal period.  The Veteran's right knee extension has consistently been measured at 0 degrees (February 2011, April 2014, and May 2015 VA examinations).  The Veteran has not described right knee extension limited to 10 degrees which would allow for a separate, compensable evaluation.  Overall, the Board finds that the Veteran's limitation of right knee extension falls well short of the criteria for a compensable rating under DC 5261.

With respect to instability, an October 2009 VAMC treatment record showed valgus laxity.  A December 2009 VAMC treatment record noted that there appeared to be some instability in the knee.  However, a November 2009 VAMC treatment record appeared to report the right knee being absent valgus laxity.  While anterior, posterior, and posterolateral instability tests and valgus and varus instability tests showed no instability, and the patella was not excessively subluxable, these tests were conducted in relation to the Veteran's knee injections and the records show no limitations in other areas (such as limitation of motion) which are contrary to evidence of record.  See December 2009, March 2010, and April 2010 VAMC Treatment Records.  In February 2011, the Veteran reported weakness but the examiner found no signs of instability or weakness.  The anterior, posterior, medial, and lateral ligaments stability test results were normal.  The medial and lateral meniscus test of the right knee was abnormal with moderate degree of severity.  The Veteran walked with a cane because of instability and was ordered knee braces.  In light of this evidence, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran had shown slight instability of the right knee from the beginning of the appeal period (November 29, 2010) to April 23, 2014.

However, the Board finds that the above mentioned evidence showed no more than slight right knee instability.  In this respect, while the VA clinicians commented on valgus instability, the clinical evaluations of the knee showed no actual instability on testing.  The Veteran's report of right knee instability is deemed credible and consistent with the evidentiary record.  Notably, the Veteran reported right knee give-way which is a feature of disability associated with his meniscal condition for which he has been awarded the maximum schedular rating.  Thus, the Board finds that the credible lay and medical evidence demonstrated that the Veteran did not meet or more closely approximate the criteria for "moderate" instability.

Beginning on April 24, 2014, the Board finds that there was a factually ascertainable increase in the Veteran's right knee instability.  During the April 2014 VA examination, the Veteran continued to report knee instability.  At this time, the VA examiner was able to clinically detect slight (between 0 and 5 mm) laxity in the anterior, posterior, and medial-lateral aspects of the right knee.  The AOJ, based upon the presence of instability in three separate locations, found that "a moderate rating is more suitable to your true instability."  See AOJ rating decision dated November 2014 Rating Decision.

Thereafter, the May 2015 VA examination, conducted during a flare-up, only showed moderate (5 to 10 millimeters) anterior, posterior, and medial-lateral instability and moderate recurrent subluxation of the right knee.  The instability tests demonstrated instability of 2 on a scale of 0 (normal) to 3 (10-15 millimeters).  The examiner also described the Veteran's history of recurrent subluxation and lateral instability as moderate even though severe was another option.  Other testing showed less instability.

Thus, for the time period prior to April 24, 2014, the Board cannot factually ascertain that the Veteran's "moderate" instability existed given the examination findings of record prior to April 24, 2014.  Additionally, the Board finds by a preponderance of the evidence that the criteria for a rating greater than 20 percent for right knee instability have not been met for any time since April 24, 2014.  In this respect, the April 2014 VA examiner described slight (0 to 5 mm laxity) while the May 2015 VA examiner described moderate (5 to 10 mm laxity).  There has been no clinical description of "severe" right knee instability.   

Again, the Board notes the Veteran's description of right knee instability which requires use of a walking cane and a knee brace.  His descriptions of right knee instability are credible and consistent with the evidentiary record.  As noted above, the Veteran manifests right knee give-way which is a feature of disability associated with his meniscal condition for which he has been awarded the maximum schedular rating.  Thus, the Board finds that the credible lay and medical evidence demonstrates that the Veteran has not met or more closely approximated the criteria for "severe" instability since April 24, 2014.

As such, the Board also finds that the Veteran meets the criteria for a separate 10 percent rating due to slight instability from November 29, 2010 to April 23, 2014 and a 20 percent rating due to moderate instability since April 24, 2014.  The Board is of the opinion that separate ratings under DCs 5258 and 5257 do not contemplate the same symptomatology and, thus, do not violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (2015); see generally VAOPGCPREC 9-98 (Aug. 14, 1998).

The Board next considers whether any further compensation can be provided under any applicable diagnostic code with consideration of the effects of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca and Mitchell, supra.  The Veteran has credibly reported right knee symptoms of pain, give-way, limitation of motion, and weakness.  These complaints are credible and consistent with the medical evidence of record.  As reflected above, the Board has held that the Veteran's pain with limitation of motion, weakness, and give-way are reflected in the other ratings granted.  In particular, the Board has found a 42 degree of flexion limitation during flares of disability, and the Board has found that this extent of functional impairment represents the Veteran's right knee flexion loss for the entire appeal period.  Thus, any further consideration of functional impairment on use would violate the rule against pyramiding under 38 C.F.R. § 4.14.

Overall, even considering functional impairment on use, the Veteran falls well short of the criteria for the next higher ratings for motion loss under DC 5260 or instability under DC 5257.  Thus, the Board finds no basis for a higher rating still based upon consideration of 38 C.F.R. §§ 4.40, 4.45 and 4.49.

Finally, while the Veteran has been informed of a need for eventual knee replacement, there is no lay description of fixation of the Veteran's right knee joint in any position.  Furthermore, the examination reports of record reflect active right knee motion and are negative for any suggestion of ankylosis.  Thus, a higher rating is not warranted under DC 5256.  As there is no history or lay evidence of malunion or nonunion of the tibia and fibula, or genu recurvatum, the criteria of DCs 5262 and 5263 also do not apply.  

In sum, the Board finds that the criteria for a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion under DC 5258 have been met for the entire appeal period; the criteria for a rating greater than 10 percent for limitation of flexion have not been met for any time during the appeal period; the criteria for a separate 10 percent rating for instability under DC 5257 have been met from November 29, 2010 to April 23, 2014; and the criteria for a rating greater than 20 percent rating for instability under DC 5257 have not been met since April 24, 2014.  As the preponderance of the evidence is against higher ratings still, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

III.  Other Considerations

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected right knee disability.  As addressed above, the Board finds varying degrees of disability during the appeal period as reflected in the staged ratings assigned.  Therefore, assigning staged ratings is appropriate in this case. 

The Board must also consider whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the AOJ or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board notes that, in Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed Cir. 2014), the Federal Circuit Court stated that "[l]imiting referrals for extra-schedular evaluation to considering a Veteran's disabilities individually ignores the compounding negative effects that each individual disability may have on the Veteran's other disabilities."

The Board is aware of the Veteran's complaints as to the effects his service-connected right knee disability have had on his activities of work and daily living.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings. 

The Veteran credibly reports right knee symptoms of pain, instability, give-way, locking, and limitation of motion.  He uses a cane to assist in ambulation, wears a knee brace and may be in need of a total knee replacement.  The Board has considered criteria which contemplate the effects on earning capacity due to symptoms such as ankylosis, instability, subluxation, "locking," pain, joint effusion, limitation of motion, arthritis with painful motion, and functional impairment on use, to include weakness, fatigability, incoordination, pain on movement, and endurance. 

The Board finds that the Rating Schedule measures and contemplates all aspects of the Veteran's current right knee symptoms given the separate ratings which include the maximum rating for dislocated semilunar cartilage, a rating for limitation of right knee flexion, and ratings for right knee instability.  Notably, higher schedular ratings are assignable but the Board has determined that the Veteran has not met, or more closely approximated, the criteria for higher schedular ratings.  Thus, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. at 114-15.

Finally, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the Veteran has alleged unemployability due to service-connected and nonservice-connected factors.  In this situation, the Board finds that such claim is not part and parcel of the increased rating claim on appeal and, as such, is appropriately referred to the AOJ for development and adjudication in the Introduction section.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the AOJ for further adjudication and still decide an increased rating claim).  See also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (holding that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims).  



ORDER

A separate rating of 20 percent, but no higher, for semilunar cartilage condition with frequent episodes of locking, pain, and effusion under DC 5258 is granted for the entire appeal period, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 10 percent for right knee limitation of flexion under DC 5260 is denied.

A rating of 10 percent, but no higher, for slight instability under DC 5257 is granted from November 29, 2010 to April 23, 2014, subject to the laws and regulations governing payment of monetary benefits.

A rating in excess of 20 percent for instability of the right knee is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


